ORDER

PER CURIAM.
Norman Akins appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary *869hearing. He alleged he his plea counsel was ineffective for failing to investigate the charges against him before advising him to plead guilty.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).